Exhibit 10.1
 
TERMINATION AGREEMENT
 
TERMINATION AGREEMENT (this “Termination Agreement”), dated as of May 30, 2008
by and between Tekni-Plex, Inc., a Delaware corporation (the “Employer”), having
its principal offices at 201 Industrial Parkway, Somerville, NJ 08876, and F.
Patrick Smith, an individual (the “Executive”), residing at 8601 Riviera Court,
Tour 18, Flower Mound, TX 75022.
 
W I T N E S S E T H:
 
WHEREAS, the Employer and the Executive are party to the Second Amended and
Restated Employment agreement dated May 13, 2005 (as extended, amended, or
supplemented prior to the date hereof, the “Employment Agreement”);
 
WHEREAS, the Employer entered into a Restructuring Agreement dated as of April
11, 2008 among the Employer, its domestic subsidiaries and the other parties
signatory thereto (the “Restructuring Agreement”);
 
WHEREAS, pursuant to the terms of the Restructuring Agreement, the Employment
Agreement shall hereby be terminated in accordance with the terms set forth
herein;
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Termination Agreement and in certain other agreements
effectuating the Restructuring (as defined in the Restructuring Agreement), the
Employer and the Executive, intending to be legally bound, hereby agree as
follows:
 
 
ARTICLE 1
Termination of Employment Agreement
 
Section 1.01.  Termination of Employment Agreement.  In accordance with Section
15 of the Employment Agreement, upon the terms and subject to the conditions
contained herein, the Employer and the Executive hereby agree that this
Termination Agreement terminates the Employment Agreement in its entirety
(including, without limitation, Section 10 thereof, except as expressly provided
herein) effective as of the date hereof and the Employment Agreement will be of
no further force or effect.
 
Section 1.02.  Non-Solicitation of Employees; Confidentiality.  The Executive
hereby agrees that for a period of one year following the date hereof (or to
such lesser extent and for such lesser period as may be deemed enforceable by a
court of competent jurisdiction, it being the intention of the parties that this
 
 

--------------------------------------------------------------------------------


 
provision shall be so enforced), the Executive shall not directly or indirectly
induce or attempt to influence any employee of the Employer to terminate his or
her employment with the Employer.  In addition, the Executive agrees that the
Executive shall not (a) at any time directly or indirectly disclose to any
person, firm or corporation any trade, technical or technological secrets or (b)
for a period of one year following the date hereof disclose any details of
organization or business affairs, or any names of past, present or future
(“future” as used herein, shall mean at or prior to the time of termination of
employment) customers of the Employer.  For purposes of this Section 1.02, the
term “Employer” shall be deemed to include Employer and all of its subsidiary
corporations.
 
 
ARTICLE 2
Accrued Benefits and Expenses
 
Section 2.01.  Payment of Accrued Benefits and Expenses.  In connection with the
termination of the Employment Agreement, the Employer agrees to pay or reimburse
Executive for ordinary course benefits and business expenses (excluding golf
membership or any other extraordinary expense) that are accrued or incurred by
the Executive during the course of his employment with the Employer through and
including the date hereof in accordance with the Employer’s regular
policies.  No later than the effective date of this Agreement, Executive shall
deliver to the Employer and to Paul, Weiss, Rifkind, Wharton & Garrison LLP, as
counsel to certain holders of the Employer’s 12.75% Senior Subordinated Notes
due 2010, a list (including approximate amounts) of all such benefits and
expenses that have not been paid or reimbursed as of such date for which
Executive intends to seek payment or reimbursement from the Employer pursuant to
the immediately foregoing sentence.
 
Section 2.02.  No Further Employer Obligation.  The Employer and the Executive
hereby agree that other than as provided pursuant to the foregoing Section 2.01,
the Employer has no other obligations to the Executive with respect to the
Executive’s employment with the Employer through and including the date hereof,
including but not limited to any earned but previously deferred salary.
 
 
ARTICLE 3
Release
 
Section 3.01   Release of Claims.  The Employer and the Executive each hereby
release and waive any claims (including without limitation any claims for any
payments or benefits) and causes of action that it and he (as applicable) have
or may have under the Employment Agreement, except for any claims and causes of
action as may arise under the terms of this Termination Agreement.
 
 
2

--------------------------------------------------------------------------------


 
ARTICLE 4
Miscellaneous
 
Section 4.01.  Notices.  All notices, requests and other communications to the
Employer or to the Executive shall be in writing (including facsimile or similar
writing) and shall be given,
 
if to the Employer, to:


Tekni-Plex, Inc.
201 Industrial Parkway
Somerville, NJ 08876
Attention: Michael W. Zelenty
Facsimile No.: (908) 595-0806
Email: michael.zelenty@tekni-plex.com
 
with a copy to:
 
Davis Polk & Wardwell
450 Lexington Avenue
New York, New York  10017
Attention: Marshall S. Huebner
Facsimile No.: (212) 450-3800
Email: mhuebner@dpw.com
 


if to the Executive, to:


Dr. F. Patrick Smith
8601 Riviera Court, Tour 18,
Flower Mound, TX 75022
Facsimile:  (817)490-1145
Email:  fpatsmith@aol.com


and with a copy to:
 
Carrington, Coleman, Sloman & Blumenthal, L.L.P.
901 Main Street
Suite 5500
Dallas, Texas 75202
Attention:  Peter Tierney
Facsimile:  (214)855-1333
Email:  ptierney@ccsb.com




3

--------------------------------------------------------------------------------


 


Section 4.02.  Headings.  Headings are for ease of reference only and shall not
form a part of this Termination Agreement.
 
Section 4.03.  Entire Agreement.  This Termination Agreement contains the entire
agreement between the parties hereto concerning the respective obligations of
the parties with respect to the subject matter hereof, and supersedes all prior
agreements and understandings, oral or written, with respect to such matters.
 
Section 4.04.  Governing Law.  This Termination Agreement shall be construed and
interpreted in accordance with and governed by the laws of the State of New
York, without giving effect to the principles of conflicts of laws thereof.
 
Section 4.05.  Jurisdiction.  The parties hereto (i) submit for themselves, and
any legal action or proceeding relating to this Termination Agreement or for
recognition and enforcement of any judgment in respect hereof, to the exclusive
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and the appellate
courts therefor, (ii) consent that any action or proceeding shall be brought in
such courts, and waive any objection that each may now or hereafter have to the
venue of any such action or proceeding in any such court, (iii) agree that
service of process of any such action or proceeding may be effected by certified
mail (or any substantially similar form of mail), postage prepaid, to the
appropriate party at its address as set forth herein, and service made shall be
deemed to be completed upon the earlier of actual receipt or five days after the
same shall have been posted as aforesaid and (iv) agree that nothing herein
shall affect the right to effect service of process in any other manner
permitted by law.
 
Section 4.06.  Counterparts.  This Termination Agreement may be signed in
counterparts, each of which shall be deemed an original.
 
 
[The remainder of this page is intentionally left blank.]
 
 
4

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Termination Agreement to
be executed as of the date first written above written.
 
 
TEKNI-PLEX, INC.
        By: /s/ James E. Condon    
Name:
James E. Condon
   
Title:
Vice President and
Chief Financial Officer
 

 
EXECUTIVE
        By: /s/ F. Patrick Smith    
F. Patrick Smith
 



 
 
 
 
 

--------------------------------------------------------------------------------